Case 1:19-cv-02170-KMT Document 1 Filed 07/30/19 USDC Colorado Page 1 of 10




                                   UNITED STATES DISTRICT
                                 COURT DISTRICT OF COLORADO

                                                 CASE:

CARLOS BRITO,

            Plaintiff,
v.

PHOENIX TEARS LLC,
a Colorado Limited Liability Company,

        Defendant.
________________________________________________/

                                            COMPLAINT

       Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter “Plaintiff”), sues, PHOENIX TEARS LLC (hereinafter

“Defendant”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

       1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

       2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

§ 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

       3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.

       4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

and domiciled in El Paso County, Colorado, and is otherwise sui juris.
Case 1:19-cv-02170-KMT Document 1 Filed 07/30/19 USDC Colorado Page 2 of 10



        5.      At all times material, Defendant, PHOENIX TEARS LLC, was and is a Colorado

Limited Liability Company, with a principal office street address listed in Little Neck, New York

and a place of business in Colorado Springs, Colorado.

        6.      At all times material, Defendant, PHOENIX TEARS LLC, owned and operated a

retail shopping location located at 1730 Briargate Blvd, Colorado Springs, Colorado (hereinafter

the “Retail Property”).

        7.      Venue is properly located in the District of Colorado because Defendant’s Retail

Property is located in Colorado Springs, Colorado, Defendant regularly conducts business within

Colorado Springs, Colorado, and because a substantial part(s) of the events or omissions giving

rise to these claims occurred in Colorado Springs, Colorado.

                                   FACTUAL ALLEGATIONS

        8.      Although over twenty-seven (27) years have passed since the effective date of

Title III of the ADA, Defendant has yet to make their facilities accessible to individuals with

disabilities.

        9.      Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

people who are disabled in ways that block them from access and use of Defendant’s Retail

Property and the businesses therein, including the retail shopping store.

        10.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance.

        11.     Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to


                                                 2
Case 1:19-cv-02170-KMT Document 1 Filed 07/30/19 USDC Colorado Page 3 of 10



his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires

the use of a wheelchair to ambulate.

       12.       Defendant, PHOENIX TEARS LLC, owns, operates and oversees the Retail

Property, its general parking lot and parking spots specific to the businesses therein, and it owns,

operates and oversees said Retail Property located in Colorado Springs, Colorado, that is the

subject of this Action.

       13.       The subject Retail Property is open to the public and is located in Colorado

Springs, Colorado. The individual Plaintiff visits the Retail Property regularly, to include a visit

to the property on or about June 5, 2019 and encountered multiple violations of the ADA that

directly affected his ability to use and enjoy the property. He plans to return to and often visits

the Retail Property and the other businesses located within the Retail Property, in order to avail

himself of the goods and services offered to the public at the businesses therein, if the

property/businesses become accessible.

       14.       Plaintiff visited the Retail Property as a patron/customer, regularly visits the

Retail Property and business within the Retail Property as a patron/customer, and intends to return

to the Retail Property and businesses therein in order to avail himself of the goods and services

offered to the public at the property. Plaintiff is domiciled nearby in the same state as the Retail

Property, has regularly frequented the Defendant’s Retail Property and businesses located within

the Retail Property for the intended purposes, and intends to return to the property within four (4)

months’ time of the filing of this Complaint.


       15.       The Plaintiff found the Retail Property to be rife with ADA violations. The

Plaintiff encountered architectural barriers at the Retail Property and wishes to continue his

patronage and use of the premises.

       16.       The Plaintiff, CARLOS BRITO, has encountered architectural barriers that are in

                                                 3
Case 1:19-cv-02170-KMT Document 1 Filed 07/30/19 USDC Colorado Page 4 of 10




violation of the ADA at the subject Retail Property and businesses therein. The barriers to access

at Defendant’s Retail Property and businesses within the Retail Property have each denied or

diminished Plaintiff’s ability to visit the Retail Property and endangered his safety. The barriers

to access, which are set forth below, have likewise posed a risk of injury(ies), embarrassment, and

discomfort to Plaintiff, CARLOS BRITO, and others similarly situated.

       17.        Defendant, PHOENIX TEARS LLC, owns/or and operates, a place of public

accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

36.201 (a) and 36.104. Defendant is responsible for complying with the obligations of the ADA.

The place of public accommodation that Defendant, PHOENIX TEARS LLC, owns and operates

is the Retail Property business located at 1730 Briargate Blvd, Colorado Springs, Colorado.

       18.        Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

described Retail Property and the restaurants and businesses therein, but not necessarily limited to

the allegations in Paragraph 20 of this Complaint. Plaintiff has reasonable grounds to believe that

he will continue to be subjected to discrimination at the Retail Property and the businesses located

within the Retail Property, in violation of the ADA. Plaintiff desires to visit the Retail Property

and businesses located within the Retail Property, not only to avail himself of the goods and

services available at this Retail Property and businesses therein, but to assure himself that the

property and businesses therein are in compliance with the ADA, so that he and others similarly

situated will have full and equal enjoyment of the property and businesses therein without fear of

discrimination.

       19.        Defendant has discriminated against the individual Plaintiff by denying him

access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

and/or accommodations of the Retail Property and other businesses located within the Retail

Property, as prohibited by 42 U.S.C. § 12182 et seq.


                                                 4
  Case 1:19-cv-02170-KMT Document 1 Filed 07/30/19 USDC Colorado Page 5 of 10




          20.        Defendant has discriminated, and continue to discriminate, against Plaintiff in

   violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

   January 26, 1993, if a Defendant has ten (10) or fewer employees and gross receipts of $500,000

   or less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s Retail

   Property and other businesses within the Retail Property, include, but are not limited to, the

   following:
       A. Parking

 i.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: Some of the accessible parking spaces are located on

       a slope in violation of Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

ii.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

       B. Entrance Access and Path of Travel

 i.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

ii.    The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

       provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

       of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3




                                                      5
   Case 1:19-cv-02170-KMT Document 1 Filed 07/30/19 USDC Colorado Page 6 of 10



       of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   There are protruding objects on the path of travel at the facility that present a hazard of

       colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

       C. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

ii.    The Plaintiff had difficulty opening the restroom door without assistance due to the automatic

       door opener not functioning. Violation: Elements that are required to be accessible are not

       usable by persons with disabilities, violating 28 CFR 36.211, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty opening the restroom door without assistance, as the door pressure

       to open the door was excessive. Violation: There are doors at the facility that require excessive

       force to open them, in violation of Section 4.13.11 of the ADAAG and Section 404.2.9 of the

       2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing. Violation: The accessible toilet compartment door does not provide the

       features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

       ADA Standards, whose resolution is readily achievable.

 v.    The Plaintiff could not enter the accessible toilet compartment without assistance, as the

       required maneuvering clearance is not provided. Violation: The accessible toilet compartment

       does not provide the required latch side clearance at the door violating Sections 4.13.6 and


                                                    6
    Case 1:19-cv-02170-KMT Document 1 Filed 07/30/19 USDC Colorado Page 7 of 10



          4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 vi.      The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

          a location where the clear floor space to access it is not provided. Violation: The clear floor

          space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

          of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

vii.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet in the accessible toilet

          compartment is mounted at a non-compliant distance from the wall in violation of Section

          4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

viii.     The Plaintiff could not use the toilet without assistance as the seat is not mounted at the

          required height. Violation: The water closet seats are mounted at a non-compliant height from

          the floor in violation of Section 4.16.3 of the ADAAG and Section 604.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

              21.       The discriminatory violations described in Paragraph 20 are not an exclusive list

       of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

       public accommodation in order to photograph and measure all of the discriminatory acts violating

       the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

       requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

       presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal

       enjoyment of the Retail Property and other businesses therein; Plaintiff requests to be physically

       present at such inspection in conjunction with Rule 34 and timely notice.


                                                        7
Case 1:19-cv-02170-KMT Document 1 Filed 07/30/19 USDC Colorado Page 8 of 10



       22.          The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

privileges, benefits, programs and activities offered by Defendant’s Retail Property and other

businesses within the Retail Property; and has otherwise been discriminated against and damaged

by the Defendant because of the Defendant’s ADA violations as set forth above. The individual

Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein. In order to remedy

this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s places of public

accommodation in order to determine all of the areas of non-compliance with the Americans with

Disabilities Act.

       23.          Defendant has discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of their places of public accommodation or commercial facility, in violation of

42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

       24.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and have

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42


                                                    8
Case 1:19-cv-02170-KMT Document 1 Filed 07/30/19 USDC Colorado Page 9 of 10



U.S.C. § 12205 and 28 CFR 36.505.

       25.       A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public similarly

situated, will continue to suffer such discrimination, injury and damage without the immediate

relief provided by the ADA as requested herein. In order to remedy this discriminatory situation,

the Plaintiff require an inspection of the Defendant’s place of public accommodation in order to

determine all of the areas of non-compliance with the Americans with Disabilities Act.

       26.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendant.

       27.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the property where Defendant operates its

businesses, located within the Retail Property at 1730 Briargate Blvd, Colorado Springs, Colorado,

the interiors, exterior areas, and the common exterior areas of the Retail Property and businesses

to make those facilities readily accessible and useable to the Plaintiff and all other mobility-

impaired persons; or by closing the facility until such time as the Defendant cures its violations of

the ADA.

       WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

Court issue (i) a Declaratory Judgment determining Defendant, at the commencement of the

subject lawsuit, were and are in violation of Title III of the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant, including an order to make all

readily achievable alterations to the facilities; or to make such facilities readily accessible to and

usable by individuals with disabilities to the extent required by the ADA; and to require Defendant


                                                  9
Case 1:19-cv-02170-KMT Document 1 Filed 07/30/19 USDC Colorado Page 10 of 10



to make reasonable modifications in policies, practices or procedures, when such modifications

are necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities; and by failing to take such steps that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids and

services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.

Dated: July 30, 2019


                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                1600 Broadway, Suite 1600
                                                Denver, CO 80202
                                                Telephone: (720) 996-3500
                                                Facsimile: (720) 381-0515
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mail: aquezada@lawgmp.com;
                                                bvirues@lawgmp.com

                                                By:        /s/ Anthony J. Perez
                                                      ANTHONY J. PEREZ
                                                      Florida Bar No.: 535451
                                                      BEVERLY VIRUES
                                                      Florida Bar. No. 123713




                                                10
